(Rev. 10/19) Judgment in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                             for the
                                                        District of Alaska

     BRISTOL BAY ECONOMIC DEVELOPMENT
              CORPORATION, et al.,                              )
                              Plaintiff                         )
                                 v.                             )      Civil Action No. 3:19-cv-00265-SLG
                                                                )                      (3:19-cv-00267-SLG)
                   CHRIS HLADICK, et al.,                       )                      (3:19-cv-00268-SLG)
                             Defendant

                                            JUDGMENT IN A CIVIL ACTION

☐ JURY VERDICT. This action came before the court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

☒ DECISION BY COURT. This action came to trial or decision before the Court. The issues have been
tried or determined and a decision has been rendered.

          IT IS ORDERED AND ADJUDGED:

          THAT the Plaintiff take nothing, that the action be dismissed on the merits.




APPROVED:

s/Sharon L. Gleason
Sharon L. Gleason
United States District Judge
                                                                                     Brian D. Karth
Date: April 17, 2020                                                                 Brian D. Karth
                                                                                      Clerk of Court
Note: Award of prejudgment interest, costs and attorney's
fees are governed by D.Ak. LR 54.1, 54.2, and 58.1.




                      Case 3:19-cv-00265-SLG Document 76 Filed 04/17/20 Page 1 of 1
